DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to REMARKS, filed on 06/08/2022.
Claims 1—20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7—9, 11, and 15—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gutta” et al. [US 2009/0144836 A1] in view of “Jadeja” et al. [US 9536098 B2].

REGARDING CLAIMS 1, 9 & 20. Gutta disclose 
A computer-implemented method, program product & system comprising:
determining, by analyzing a content of a first message, a confidentiality level of the first message [Gutta disclose “A security system provides a security score (125)” (Abstract); see also FIG.1 with par. 0024—0028, ]; and selecting, for a first computational complexity level corresponding to the confidentiality level of the first message, an encryption rule [Gutta disclose “using an encrypted form of content material 101” (par.0022); see also “… some encoding or encrypt content material 101 in an hierarchical manner…” (par.0045), “FIG.3 illustrates an example of flow of security system that dynamically controls level of quality of the rendering of progressively encoded material. At 310, …” (par.0046—0048)];

Gutta may not disclose; but, Jadeja, analogues art, disclose encoding, according to the encryption rule, the first message, the encoding generating an encoded first message [Jadeja disclose “… applying to the sequence of symbols at least one decoder rule determined by the configuration of the encoder” (Abstract); see also encoder system 10, concealing system 50 including encoder 56 (FIGS. 2—3). Additionally, Zzz disclose: “In simplest of embodiments the rule determiner may simply assist decoder 16 to read the rule/s from the rule registry 17 using the rule/s to configure itself (decoder 16) to decrypt retrieve encrypted information 14 using…” (col.17, lines 20—33)]; 
Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the system of Gutta by incorporating the encoder/decoder of Jadeja for the benefit of concealing sensitive information.

Gutta in view of Jadeja further disclose,
and causing sending, to a recipient, the encoded first message and the confidentiality level of the first message [Gutta disclose “The security score (125) may also control (320) a level of quality/fidelity of the rendering of the material, so that, for example, a high-fidelity copy of the material is only provided when a high degree of confidence is established that providing a copy is authorized” (Abstract); see also par. 0028, par.0037, 0042, 0049--0051 (with FIGS.2 & 3)].

Gutta in view of Jadeja further disclose claims 2 & 10. The computer-implemented method & program product further comprising: causing receiving, from the recipient, an encoded second message and a confidentiality level of the encoded second message; selecting, for a second computational complexity level corresponding to the confidentiality level of the encoded second message, a decryption rule; and decoding, according to the decryption rule, the encoded second message [Gutta disclose (FIG.1) decoder 140 that includes decrypter that is configured to the material based on information provided by the control 150…” (par.0021-0021). See also FIGS.2 & 3 with par. 0041—0048].

Gutta in view of Jadeja further disclose claims 7-8 & 15-16. The computer-implemented method & program product, wherein the encryption rule encodes the first message using a content of a previous message, the previous message having the same sender and receiver as the first message; and wherein the encryption rule encodes the first message using a property of a previous message between the same sender and receiver as the first message [Gutta disclose “using an encrypted form of content material 101” (par.0022); see also “… some encoding or encrypt content material 101 in an hierarchical manner…” (par.0045), “FIG.3 illustrates an example of flow of security system that dynamically controls level of quality of the rendering of progressively encoded material. At 310, …” (par.0046—0048)].

Gutta in view of Jadeja further disclose claims 17—19. The computer program product of claim 9, wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system; and wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system; and wherein the computer program product is provided as a service in a cloud environment [Methods and System of Both Gutta and Jadeja can be implemented in remote data processing system, instructions downloaded over network, and in cloud environment (Jadeja disclose decoder 10 maybe remote, FIG.3)].
The motivation to combine is the same as that of claim 1 above.

Claims 3 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gutta” et al. [US 2009/0144836 A1] in view of “Jadeja” et al. [US 9536098 B2], and further in view of “Humphrey” et al. [US 2019/0260764 A1].

Gutta in view of Jadeja further disclose claims 3 & 11. The computer-implemented method & program product, wherein determining, by analyzing the content of the first message, the confidentiality level of the first message comprises: selecting, based on the category, the confidentiality level of the first message [Gutta disclose “A security system provides a security score (125)” (Abstract); see also FIG.1 with par. 0024—0028, …].

Gutta/Jadeja fail to disclose; however, Humphrey teach categorizing, into a category in a set of categories using a natural language processing model, the content of the first message [Humphrey disclose a composer “with natural language prose” (Abstract); see also Gather/Analyzer (Fig. 1A-1B): Automatic Data Summarier (Fig.2), etc.“… The natural language processing analyzes text graphs and other information in the report to derive…” (par.0040)].
Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the system of Gutta/Jadeja by incorporating the natural language analysis teaching of Humphrey for the benefit of data gathering to assess cyber threats to a system.

Claims 4—6 & 12—14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gutta” et al. [US 2009/0144836 A1] in view of “Jadeja” et al. [US 9536098 B2], and further in view of “Chauhan” et al. [US 2021/0044573 A1].

Gutta in view of Jadeja further disclose claims 4—6 & 12--14. The computer-implemented method & program product, wherein the encryption rule [Gutta disclose “using an encrypted form of content material 101” (par.0022); see also “… some encoding or encrypt content material 101 in an hierarchical manner…” (par.0045), “FIG.3 illustrates an example of flow of security system that dynamically controls level of quality of the rendering of progressively encoded material. At 310, …” (par.0046—0048)].
Gutta/Jadeja may not further disclose; but, Chauhan, analogues art, disclose selected based on a property of the first message [Chauhan disclose “Aspects of the disclosure relate to identification of confidential data in a message, …” (Abstract)]; wherein the encryption rule is selected based on a property of a message sequence, the message sequence comprising a set of messages, each message in the set of messages having the same sender and receiver as the first message; and wherein the first message is a most recent message in the message sequence [see monitor messages 210, Determine Encrypted portion of the message 315, Determine … first message comprises confidential dada to be secured 410 (in FIGS.2—4 of Chauhan)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the system of Gutta/Jadeja by incorporating the message analysis teaching of Chauhan for the benefit of enhancing computer and data security.


Response to Arguments
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive.
It is argued that, the cited arts fail to disclose the limitation of “causing sending, to a recipient, the encoded first message and confidentiality level of the first massage”. Examiner respectfully disagrees. As noted by applicant’s argument (REM, p.7), it is true the primary refence Gutta disclose “receiving content including security information …” Examiner respectfully notes that, Gutta also disclose sending/receiving: - 1) security information 115 (par.0023, 0031); - 2) “authentication information 121” (FIG.1, with par.0023); and - 3) “a security criteria 151” (par.0026, 0027, …). In addition, Gutta disclose “… high-fidelity copy of the material is only provided when a high degree of confidence is established that providing a copy authorized” (Abstract); also Gutta discloses different alternatives, including “…the security controller 150 and the decoder 140 are configured to provide for varying levels of quality/fidelity in the rendering of the content material 101” (par.0042), etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.--Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434